865 F.2d 1260Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fredstern Montgomery GRAY, a/k/a Lefthand, Defendant-Appellant.
No. 88-7069.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1988.Decided Dec. 15, 1988.

Fredstern Montgomery Gray, appellant pro se.
William Anthony Kolibash, United States Attorney, for appellee.
Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Fredstern Montgomery Gray appeals from the district court's order refusing relief under Fed.R.Crim.P. 35(a).*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Gray, CR No. 86-149 (N.D.W.Va. Feb. 17, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We have construed Gray's motion as a motion to vacate or correct sentence under 28 U.S.C. Sec. 2255 in order to address the claim he raises